Reed, J.,
delivered the opinion of the court.
As authorized and directed by the statute (section 4740, Code of 1906), the state revenue agent gave notice in -writing to the assessor of Harrison county to make the proper assessment by way of additional assessment on the roll in his hands, of certain personal property of the Harrison Naval Stores Company, appellant, which had escaped taxation during certain years by reason of not being assessed.
It is made the duty of the state revenue agent, in section 4740, whenever he discovers that any person, corporation, property, business, occupation, or calling has escaped taxation, by reason of not being assessed, to serve such notice upon the assessor when the rolls are in his hands. The assessor shall within ten days thereafter make the proper assessment and give notice to the person or corporation whose property is assessed. The board of supervisors, in assessments by the county assessor, is given the power to hear all objections to the assessment, and approve or disapprove the same, and from its action an appeal may be taken.
In compliance with the notice from the revenue agent, the assessor made the following assessment to appellant: “Additional Assessments of Money Invested or Employed in the Turpentine Business. By Harrison Naval Stores Co. in Harrison county, as shown by the deed records of said county, state of Mississippi as appears from the following turpentine leases in favor of Harrison N. S. Co. recorded in said county, by assessor of Harrison county, by order of Wirt Adams, state revenue agent.” Following this, the assessment sets out information from the deed records showing the turpentine leases, their dates, terms, and so on.
Objections were made to the assessment, and the board of supervisors entered an order abating the same. From this order an appeal was taken to the circuit court, and the order of the board disallowing the assessment was set *393aside, and the board directed to assess appellant for the fiscal years of 1907,1908,1909', and 1910. From this judgment of the circuit court the present appeal was taken.
There is an agreed statement of facts in the record, which shows that the Harrison Naval Stores Company is a Louisiana corporation. It was organized for the purpose of manufacturing turpentine and rosin, commonly called “naval stores.” Since February 1, 1907, it has had its principal office at Biloxi,'in Harrison county, Miss., where its books are kept and its principal business transacted. Since that date it has been actually engaged in manufacturing turpentine and rosin in Harrison county from crude gum taken from pine trees in that county, and since that date has owned six stills, located in different places in the county, for the purpose of carrying on its business. The company on December 5, 1906, purchased from the New Orleans Naval Stores Company a lease for turpentine purposes on 13,750' acres of land in Harrison county; the purchase price being $45,375. The fee in the land upon which is standing the timber used for the turpentine purposes is in the University of Mississippi, and not taxable. The timber thereon belongs to L. N. Dantzler Lumber Company, and has been assessed to the owners for taxes. The turpentine leases have not been assessed during the years named to the Harison Naval Stores Company, nor to anyone. The company has not been assessed in this state for the money paid for the lease, nor any part thereof.
It is provided in section 4266 of the Code of 1906 that “every person, resident or nonresident, whether corporate or otherwise, and the agent of such nonresident, having money loaned at interest in this state, or employed in the purchase or discount of bonds, notes, bills, cheeks or other securities for money or employed in any kind of trade or business shall be taxable for the same in the county in which such person may reside, or having a place of business, or be temporarily located at the time of the *394assessment.” In the printed list, which, in accordance with section 4270' of the Code of 1906, is to be furnished by the assessor to parties owning property in this state information is sought as to the amount of capital employed in merchandise or in manufacturing also the amount of money such person may have on hand, or on deposit, or loaned, subject to taxation, and as to all personal property not otherwise mentioned. It is certainly well known that it is the purpose of the state in its scheme for providing revenue to require all property, saving such as may be especially exempted, to be assessed for taxation and to bear its proper burden in raising the necessary funds for the expense of government.
The question in this case for our consideration is whether the assessment to appellant is of property in Harrison county owned by it, and which should be assessed for the payment of taxes. The assessment is not of real estate, but of personal property. It will be noted that the assessor put it upon his rolls as “additional assessments of money invested or employed in the turpentine business.” He does not attempt to assess the turpentine leases by themselves. The leases are set out in the assessment only for the purpose of showing the amount of money employed by the company in its turpentine business.
Appellant contends that the assessment amounts to an assessment of the leases, and that it has been decided in the case of Hancock County v. Imperial Naval Stores Co., 93 Miss. 822, 47 South. 177, 17 L. R. A. (N. S.) 693, 136 Am. St. Rep. 561, that such leases ,are not subject to taxation. We find upon examination that that case was quite different from this. It appears that the Naval Stores Company was assessed on its lease or license to take rosin from pine trees for turpentine purposes as if its rights therein were real estate. It was decided in that case that a license to enter upon land for a term and extract rosin from the pine trees thereon is not such an interest in the *395land as to he taxable as real estate. Whitfield, C. J., in delivering the opinion of the court, said: “The crude rosin or product of the tree might itself be taxed as personal property when severed from the tree or the turpentine made fom such crude product itself be taxed as personal property; but the instrument conveys no interest in the land as land. Now the precise point presented for our determination is whether the right granted by this instrument was taxable as an interest in the land itself at fifty cents per acre. It was so assessed on the land roll it was dealt with by the court below in that view alone, and consequently the point made by the larned attorney-general, that if we should hold that the crude products are taxable as personal property then this judgment should not be reversed, under the principle announced in Tunica County v. Tate, 78 Miss. 294, 29 South, 74, is not tenable on the point presented by this record. It is true, as held in that case, ‘that the law taxes the property, and is not to be defeated by its being put on one assessment roll rather than another; ’ but dealing, as we must on the face of this record, with an assessment on this right on the land assessment roll as an interest in the land, the only question for decision here is whether that particular judgment is correct. All the crude products obtained from these pine trees, or all the turpentine made from them, certainly should be assessed to the appellee, and taxes paid on them by the appellee, just as they would be paid on any similar personal property, ‘but that is another story.’ ” In the conclusion of his opinion Judge Whitfield said: “Confining ourselves strictly to the precise point presented for adjudication by this record, which is, merely and simply, whether this instrument passes any interest in the land as land, and therefore assessable as land, we say that it does not.”
It will be plainly seen that there was an attempt to assess on the land roll as real estate the turpentine lease held by the Imperial Naval Stores Company. In the pres*396ent ease the purpose of the assessment is to collect from the appellant taxes on money employed in business. The assessment is of personal property, consisting of money. The leases only serve to inform the assessor of the amount of money used by appellant in its business. Surely it cannot be said that appellant is not engaged in business in Harrison county; the agreed statement of facts clearly shows this. It appears that the very purpose for which the company was organized is to manufacture naval stores, and that that purpose has been carried out by the manufacturing enterprise which it has conducted, with its principal office in the city of Biloxi, in Harrison county. The leases give the appellant the right to extract the crude gum from the pine trees, and then thereafter such product is manufactured in Harrison county into turpentine and rosin.
We notice in the opinion in the case of Hancock v. Naval Stores Company, supra, the taking of the gum from the trees and manufacturing it for commercial uses is referred to as the “turpentine business” and the opinion states that, wherever pine trees have been growing during the past many years, this turpentine business has been in operation. The appellant is therefore engaged in business in Harrison county. It has capital employed in that business: Such capital is properly situated in that -county. It is such property as is liable for taxes. We ■see no reason whatever why appellant’s property should be relieved of bearing its fair proportion of the expense of government. We believe that it should contribute to the support of the state government. Its value is, in a large measure, dependent upon the proper civil government of the state wherein it is located.
Appellant has no ground to complain of double taxation. It is not being doubly taxed; in fact, it has not been taxed at all for this property which it has in Harrison county. Appellant-will escape taxation entirely, if it should be decided that its money employed in the turpén*397tine business in this state is not subject to taxation. W& cannot see that any double taxation is imposed in this, ease upon anyone, or where any hardship will follow.. Each person should be required to pay taxes on the property he owns. In this case appellant is only being asked for taxes on its own property. The property should be assessed for its true value. The leases should only be treated as evidences of the amounts which appellant has in this state employed in its turpentine business. Such amounts may vary from year to year. It is shown in the agreed statement of facts that the assessments are not for the same amount each year. They are made less year by year. This should be so, for the value of the products from the trees will gradually become reduced, and the money employed in business will be accordingly less.
It is right to require of appellant the payment of taxes' on the money it has employed in its turpentine business, in this state.

Affirmed..